     Case 2:19-cv-00007-MCE-CKD Document 71 Filed 11/04/20 Page 1 of 2

 1   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
 2   JAMIL GHANNAM, Deputy City Attorney
     State Bar No. 300730
 3   425 N. El Dorado Street, 2nd Floor
     Stockton, CA 95202
 4   Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
 5
     Attorneys for Defendants
 6   CITY OF STOCKTON, STOCKTON POLICE DEPARTMENT,
     ERIC JONES, KEVIN JAYE HACHLER, ERIC B. HOWARD,
 7   MICHAEL GANDY, CONNER NELSON, and SGT. UNDERWOOD

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
       FRANCISCO DUARTE AND                          )       Case No. 2:19-cv-00007-MCE-CKD
11     ALEJANDRO GUTIERREZ,                          )
                                                     )       JOINT STIPULATION AND ORDER
12                    Plaintiffs,                    )       FOR LEAVE TO FILE AN AMENDED
                                                     )       ANSWER TO THE OPERATIVE FIRST
13     vs.                                           )       AMENDED COMPLAINT
                                                     )
14     CITY OF STOCKTON, et al.,                     )
                                                     )
15                    Defendants.                    )
                                                     )
16

17           On October 19, 2020, the Court issued an order that Defendants file an answer to the First
18   Amended Complaint within 10 days. (See Minute Order at Doc. 65.) Defendants thereafter
19   immediately responded to the Court’s Order and filed their Answer to the First Amended
20   Complaint later that day on October 19, 2020. (See Doc. 66.)
21           Plaintiffs have requested that defendants amend their affirmative defenses to state
22   supporting facts justifying each affirmative defenses and to identify which specific defendants is
23   claiming each affirmative defense. Plaintiff’s counsel and Defendant’s counsel have been
24   meeting and conferring concerning the Answer and the admissions, denials and affirmative
25   defenses pled at Doc. 66 contained therein. It is agreed upon and stipulated to by the parties, that
26   to avoid burdening the Court with a potential Motion to Strike by Plaintiffs the parties desire for
27   Defendants to file an Amended Answer to the First Amended Complaint on or before November
28   13, 2020.
                                                         1

       JOINT STIPULATION AND ORDER FOR LEAVE TO FILE AN AMENDED ANSWER TO THE OPERATIVE FIRST
                                         AMENDED COMPLAINT
     Case 2:19-cv-00007-MCE-CKD Document 71 Filed 11/04/20 Page 2 of 2

 1         IT IS SO STIPULATED.

 2   Dated: October 29, 2020                   JOHN M. LUEBBERKE
                                               CITY ATTORNEY
 3

 4                                             BY     /s/ Jamil R. Ghannam
                                                      JAMIL GHANNAM
 5                                                    DEPUTY CITY ATTORNEY
                                                      Attorneys for Defendants
 6                                                    CITY OF STOCKTON, STOCKTON
                                                      POLICE DEPARTMENT, ERIC JONES,
 7                                                    KEVIN JAYE HACHLER, ERIC B.
                                                      HOWARD, MICHAEL GANDY, CONNER
 8                                                    NELSON, and SGT. UNDERWOOD

 9
     Dated: October 29, 2020                    LAW OFFICE OF YOLANDA HUANG
10

11                                              By: /s/ Yolanda Huang as authorized October 29,
                                                    2020
12                                                  YOLANDA HUANG
                                                    Attorneys for Plaintiffs
13                                                  FRANCISCO DUARTE and ALEJANDRO
                                                    GUTIERREZ
14

15

16              ORDER GRANTING LEAVE TO FILE AN AMENDED ANSWER
17
           Pursuant to the stipulation of the parties and good cause appearing, IT IS HEREBY
18
     ORDERED that Defendants are granted leave to file an Amended Answer to the First Amended
19
     Complaint, due on or before November 13, 2020.
20
           IT IS SO ORDERED.
21
     Dated: November 3, 2020
22

23

24

25

26
27

28
                                                  2

       JOINT STIPULATION AND ORDER FOR LEAVE TO FILE AN AMENDED ANSWER TO THE OPERATIVE FIRST
                                         AMENDED COMPLAINT
